          Case 1:20-cv-02097-KBJ Document 15 Filed 09/11/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


  NYLSSA KRYSTHELLA PORTILLO-
  MORENO

                       Plaintiff,                     Civil No. 1:20-cv-2097

               v.

  CHAD WOLF, et al.,

                      Defendants.




             NOTICE OF DISMISSAL OF ACTION WITHOUT PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Nylssa Krysthella

Portillo-Moreno, by her counsel, hereby dismisses this action without prejudice.

Dated: September 11, 2020                          Respectfully submitted,

                                                   /s/ Clayton D. LaForge
                                                   Clayton D. LaForge (DC Bar No. 1033938)
                                                   Claudia M. O’Brien (DC Bar No. 447354)

                                                   LATHAM & WATKINS LLP
                                                   555 Eleventh Street NW
                                                   Washington, DC 20004
                                                   Tel: (202) 637-2200
                                                   clayton.laforge@lw.com
                                                   claudia.obrien@lw.com




                                               1
